Citation Nr: 1220432	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for PTSD.  The Veteran was examined by VA in October 2007.  PTSD was diagnosed and a Global Assessment of Functioning Score of 60 was assigned.  However, VA medical records dated thereafter reflect lower GAF scores.  Accordingly, there may have been a material change in his condition.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the above, another examination should be conducted.

In addition, the RO obtained the medical records that were considered by the Social Security Administration (SSA) in rendering its determinations.  While the RO noted that he was denied benefits, the Veteran reported in a July 2009 statement that SSA disability benefits were granted.  As this documentation is not of record, VA should attempt to obtain these documents from SSA.

Also, it was noted in a VA medical record dated in October 2005 that the Veteran had an appointment at the Vet Center.  However, in a December 2007 statement he reported that his only treatment for PTSD was through the VA medical facility in Bay Pines or through the Fort Myers outpatient clinic.  On remand, it should be clarified whether he was ultimately treated at the Vet Center.  It was also noted in a May 2005 VA medical record that the Veteran was hospitalized in Michigan several years earlier when he had thoughts of killing a girlfriend and himself.  These records have not been submitted or sufficiently identified at this point.  This should be remedied on remand.
 
Since the claims file is being returned it should also be updated to include recent VA treatment records dating from June 2, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Obtain VAMC medical records dating from June 2, 2009.  

2.  Attempt to obtain from the SSA a copy of the decision(s) on any claim for disability benefits.  Also obtain any additional records, including medical records, considered by SSA in rendering its determination(s) that date from January 2008.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and request that he provide information as to whether he ultimately was assessed and treated at the Vet Center.  If so, attempt to obtain the identified records, provided that any necessary authorization to release records is provided by the Veteran.  

Also, ask the Veteran to identify any records pertaining to his psychiatric disorder that are not already of record, including records pertaining to a hospitalization in Michigan.  Provided that an authorization to release records form is completed and returned by the Veteran, attempt to obtain the records.   

If identified records are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

4.  Thereafter, schedule the Veteran for a PTSD examination to assess the severity of the Veteran's service-connected condition.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.  If psychiatric disorders other than PTSD are diagnosed, the examiner should disassociate the symptoms attributable to PTSD from those attributable to co-existing psychiatric disorders that are not related to his PTSD.  If such is not possible, the examiner should state that in the examination report.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what the score represents.  

5.  Ensure that the information provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


